Citation Nr: 9909650	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for residuals of a 
perforated left eardrum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran has verified active military service from May 
1968 to March 1969.  The veteran also has served as a member 
of the United States Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, denying service connection for a perforated 
left ear drum, bilateral hearing loss, and tinnitus.  A 
personal hearing was held at the RO in December 1996, during 
which the veteran expressed his disagreement with denial of 
all three of his claims.  See Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993) (holding that testimony at a hearing, 
once reduced to writing, can be construed as a notice of 
disagreement (NOD)).

In a separate rating decision, dated in December 1996, the 
veteran was granted service connection for tinnitus, 
evaluated as 10 percent disabling, effective August 1995.  By 
that same rating action, the RO continued the denial of 
service connection for a perforated left eardrum, and 
bilateral hearing loss.  In February 1997, the veteran 
submitted a statement, wherein he specifically challenged the 
continued denial of his claims for a perforated left eardrum 
and bilateral hearing loss.  The RO furnished a Statement of 
the Case (SOC) in March 1997.  The RO received the veteran's 
Substantive Appeal in September 1997.  The Board notes, 
however, that the veteran has not initiated an appeal (by the 
submission of an NOD) with respect to the initial rating 
award or the effective date assigned for the service-
connected tinnitus; and, hence, these separate claims are not 
properly before the Board.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).

During the pendency of the present appeal, the veteran sought 
service connection for a skin condition of the left hand.  By 
a September 1997 rating decision, the RO denied service 
connection.  However, the veteran did not file an NOD with 
respect to the skin claim, 38 C.F.R. § 20.302 (1998), and 
this matter is therefore not properly before the Board.

In his Substantive Appeal of September 1997, the veteran 
requested to appear personally at a hearing before a member 
of the Board at the local RO.  The veteran postponed the 
January 3, 1999 hearing date.  The veteran was rescheduled to 
appear before a member of the Board on February 24, 1999.  A 
notation in the record on appeal reflects that the veteran 
failed to appear.

Accordingly, the Board's appellate consideration will be 
limited to the issues listed on the cover page of this 
decision.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1.  No competent medical evidence has been presented to 
establish a nexus between the veteran's current hearing loss 
disability and military service.

2.  No competent medical evidence has been presented to 
establish a current disability manifested by residuals of a 
perforated left eardrum.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a perforated left eardrum is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that a Formal 
Finding dated in August 1996 reflects that the veteran's 
service records were unavailable and that the veteran's claim 
should be decided on the evidence of record following the 
RO's multiple requests for the veteran's service medical 
records.  On or about June 1997 and subsequent to the August 
1996 rating decision denying service connection for bilateral 
hearing loss and for a perforated left ear drum, the 
veteran's active duty records for the period of May 1968 to 
March 1969, as well as a limited number of reservist records 
for the period of December 1971 to April 1976, were 
associated with the record on appeal.  Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990) (The VA has a statutory duty to 
assist the appellant in obtaining military records).  To 
date, the veteran has not contacted the RO regarding any 
other records that may be in his possession or where any 
other records might be located.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  However, the 
threshold question to be answered at the outset of the 
analysis of the veteran's claim for service connection is 
whether the claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal fails and there is no further duty to assist in 
developing the facts pertinent to the claims.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996).

In order for a claim to be well grounded, there must be 
competent evidence that the veteran currently has the 
disability (a medical diagnosis).  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  There must be evidence of incurrence or 
aggravation of a disease or injury in-service (lay or medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The veteran must submit evidence of a nexus between the in-
service disease or injury and the current disability (medical 
evidence).  Id;Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v Brown, 8 Vet. App. 69, 
75 (1995).

The veteran may present a well grounded claim by 
demonstrating chronicity of disease and continuity of 
symptomatology.  If the veteran is unable to apply the 
chronicity provision, the claim may be well grounded if the 
disability or condition is observed during service or any 
applicable presumptive period with continuity of 
symptomatology demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. 3.303(b) (1998); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997). 

In applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).  The absence 
of evidence of hearing loss in service is not fatal to a 
claim.  If there is a current hearing loss disability for VA 
purposes, (i.e., satisfying the criteria of 38 C.F.R. 
§ 3.385), then evidence must be submitted that establishes a 
causal connection between service and the current disability.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Hence, even 
though a veteran may not have had hearing loss at the time of 
separation from service, he or she may still establish 
service connection by meeting the above requirements.  Id.

In pertinent part, service department records reveal that the 
veteran's military occupational specialty was construction.  
Service medical records for the active duty period 1968-1969 
reflect that on one occasion in July 1968, the veteran's ears 
were stopped up, that he had ringing [in his] ears from 
firing weapons, and that he had drain[age] from the right 
ear.  The treatment included the application of Cortisporin 
ointment to the part when necessary.  Later that month, the 
veteran had his left ear checked and reported that he had 
been having a ringing in his left ear and could not hear out 
of it after firing the 106.  The examiner noted that the drum 
appeared well and intact after irrigation with some minor 
redness.  Treatment with Cortisporin eardrop suspension was 
ordered.  Thereafter, the active duty records are silent as 
to further evaluation or complaints of problems with the ears 
and do not contain a separation examination.

Medical records from the reservist period of service include 
the veteran's reports of medical history and physical 
examinations dated in December 1971, July 1973, May 1974, 
April 1975, and April 1976.  The veteran denied a history of 
ear, nose, throat trouble, or hearing loss prior to each 
examination.  Specifically, the December 1971 audiometric 
examination reflects,




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
*
25
LEFT
10
10
10
*
30

and the physical examination reflects normal drums.  In 
pertinent part, the subsequent examinations reflect normal 
drums and hearing tested at 15/15 whispered voice.  The April 
1976 physical examination reflects normal drums and pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
15

The veteran reported in the first post-service audiological 
examination of record, completed at the El Paso Hearing Aid & 
Audiology Center, dated in October 1995, that he had 
difficulty hearing in all situations, and that his hearing 
had become progressively worse.  The veteran reported that he 
was first diagnosed with a hearing loss in his left ear in 
1968, [while] in the navy.  The veteran reported exposure to 
loud noise from rifle fire during his military service, 
specifically one incident in 1968, which occurred without 
hearing protection.  On the authorized audiological 
evaluation in October 1995, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
40
LEFT
20
45
50
60
55

Speech audiometry revealed a speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The report reflects that the test results indicate mild 
to moderately severe sensorineural hearing loss in the right 
ear and mild to severe sensorineural hearing loss in the left 
ear.  Speech discrimination ability was excellent for both 
ears and middle ear function was normal.  

The November 1995 VA audiological examination conducted at 
the VA Health Care Center reflects that both auricles are 
essentially within normal limits, that both external canals 
reveal mild cerumen in both external canals, that both 
tympanic membranes are essentially within normal limits and 
that there are no ruptures or perforations of the tympanic 
membranes, and that there was no active disease present in 
either ear.  The diagnoses included ruptured or perforated 
tympanic membranes, not found at present and mild cerumen 
involving both external ear canals.  Other diagnosis included 
hearing loss.   

A lay statement written by the veteran's wife dated in 
September 1996 reflects that her husband is always asking 
"what did they say, what did they say" which started 
happening right after he came back from Vietnam.  

In pertinent part, comrade statements dated in September 1996 
and July 1997 reflect that on or about the last days of 
September [1968], while training on the recoilless rifle, the 
veteran had not yet cleared the back blast area when the 
gunner got nervous and fired the weapon catching the veteran 
in the danger zone.  The veteran covered his ears and head 
with his hands and toppled over not knowing what went on.  We 
tried to help him but the medics got there very quick and 
took him away.  Ever since that incident, the veteran has 
complained about hearing trouble and headaches, which he 
never did before.  Before their departure to Vietnam, another 
comrade remembers that the veteran had cotton in his ears.  
The veteran told him a 101-mm recoilless rifle had fired 
close to his ears and caused some damage. 

At the December 1996 personal hearing, the veteran testified 
that the ringing in his ears has been constant since the 1968 
incident with the recoilless rifle.  Transcript, hereinafter 
T, at 3.  He testified that he was employed as a draftsman 
following active duty and was not exposed to loud noises.  T. 
at 4.  The veteran also testified that he felt the hearing 
loss interfered with his employment, promotions.  T. at 4.  
He testified that his ears were examined several years after 
service, but does not remember when.  T. at 5.

By an April 1997 statement, the veteran reports that while 
undergoing weapons training prior to deployment to Vietnam he 
sustained a perforated left eardrum.  The veteran reported 
that he lost most of his hearing, that on return to Gulfport, 
Mississippi, he reported to sick call where he was told to 
report to sick bay in Vietnam.  He also reports that when he 
was in Vietnam, he was told there was no time to help him 
since they were too busy with the wounded and that he would 
have to wait [until he] got discharged.  

In the instant case, the Board acknowledges the veteran's 
contentions as to the service incurrence of acoustic trauma.  
However, the veteran's active duty and reserve records 
reflect normal drums and no hearing loss disability within in 
VA standards.  38 C.F.R. § 3.358.  The veteran has presented 
no clinical records demonstrating hearing loss disability or 
findings thereof within the one-year period following 
discharge from active duty.  The first documentation of a 
hearing loss disability or a complaint of problems with the 
veteran's hearing is dated 26 years after his separation from 
active duty.  While the October 1995 audiological examination 
reveals a current bilateral hearing loss disability for VA 
purposes, there is no competent medical evidence that tends 
to establish a nexus between that disability and the 
veteran's period of active duty.  The Board stresses that 
although the veteran complains of hearing loss, which 
occurred in 1968, the reserve records on file are silent as 
to any hearing loss disability.  It is important to note that 
while the veteran alleges that his job advancement suffered 
due to his hearing loss following his separation from active 
duty, he has not produced any medical records which tend to 
indicate that he suffered a hearing loss disability during 
service or that he had a continuity of symptomatology since 
service.

The Board also notes that while the veteran complains of 
acoustic trauma, the only evidence of record that links the 
veteran's current hearing loss to service are lay statements 
and the veteran's own statements in support of his claim.  
Despite the numerous lay statements and his testimony, as he 
nor his lay witnesses appear to have any medical expertise, 
the veteran's lay evidence that any present hearing loss is a 
direct result of his alleged acoustic trauma sustained during 
active duty, without supporting medical evidence, is 
insufficient to render the veteran's claim well grounded.  
Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a)); Robinette, 8 Vet. 
App. at 75-76 (evidentiary assertions may not be accepted as 
true when the fact asserted is beyond the competence of the 
person making the assertion); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a lay witness, or affiant, is not 
competent to provide an opinion as to a medical diagnosis or 
causation).  While the lay statements may represent evidence 
of continuity of symptomatology, the statements are not 
competent evidence that relates the present hearing loss to 
that symptomatology.  Savage, supra.  Thus, without competent 
medical evidence or a causal relationship between any current 
bilateral hearing loss and an in-service incident, the 
veteran has not presented a well grounded claim, and thus 
service connection for bilateral hearing loss must denied.  
Epps and Grottveit, both supra.

Turning next to the claim of service connection for residuals 
of a perforated left eardrum, the Board observes that the 
service medical records contain an entry dated in July 1968, 
showing that the veteran had drainage from the right ear; but 
no reference to the left ear was indicated.  Subsequently 
dated service medical records do not contain any reference to 
residuals of a perforated left eardrum.  Significantly, the 
medical records dated following service disclose no evidence 
of a left eardrum disorder.  In particular, on VA examination 
in November 1995, the examiner found that both tympanic 
membranes were essentially normal.  There were no ruptures or 
perforations of the tympanic membranes; and there was no 
active disease present in either ear.  As a result, the 
November 1995 VA examination concluded without any disability 
manifested by residuals of a perforated left eardrum being 
shown on physical examination.  Accordingly, although the 
veteran has presented sworn testimony and other lay evidence 
alleging that he now has bilateral hearing loss, as a 
residual of a perforated left eardrum sustained during 
service, there is simply no competent evidence of record 
which supports his allegation.  Grottveit and Espiritu, both 
supra.  Thus, in the absence of a presently existing 
disability manifested by residuals of a perforated left 
eardrum, which can be related to service, there is no 
plausible claim.  See Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Brammer, 3 Vet. App. at 225); Savage and 
Caluza, both supra.

The Board further notes that since there is no indication 
from the record that the veteran engaged in combat with the 
enemy during his period of active duty, the provisions of 
38 U.S.C.A. § 1154(b), as set forth in Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), are not for application in this 
case.  Nevertheless, even if the Board accepts as true the 
veteran's contentions that he was exposed to acoustic trauma 
in service, see, e.g., Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993), his 
claim still would not be well grounded as the missing 
elements in this case are competent medical evidence of a 
nexus, or link, between the current hearing loss disability 
and active duty service; and competent evidence of a 
diagnosis of a disability manifested by a perforated left 
eardrum.  Brock, 10 Vet. App. at 160, 162; Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection of hearing loss.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 77 (1995); see also Isenhart v. Derwinski, 3 Vet. App. 
177, 179-80 (1992) (VA has a duty to advise claimant of 
evidence required to complete application).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of a 
perforated left eardrum is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 11 -


- 9 -


